           Case 3:17-cv-01011-YY       Document 222       Filed 03/25/19    Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



    SAMUEL W. WANI,                                                 Case No. 3:17-cv-01011-YY

                       Plaintiff,
                                                                            JUDGMENT
         v.


    GEORGE FOX UNIVERSITY;
    PROVIDENCE MEDICAL GROUP;
    THOMAS CROY; DOMINICK FIX-
    GONZALEZ; GREGG BOUGHTON;
    CHRIS CASEY; JOHN BATES; IAN
    SANDERS; GABE HABERLY; CRAIG
    TAYLOR; DAVE JOHNSTONE; MARK
    POTHOFF; and SARAH TAYLOR,

                       Defendants.

         Based on the record and the Opinion and Order filed herewith, this case is dismissed with

    prejudice.

         IT IS ORDERED AND ADJUDGED.

         Dated this 25th day of March, 2019.

                                                                    /s/ Youlee Yim You
                                                               Youlee Yim You
                                                               United States Magistrate Judge
 
               




 
